DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 19 and 22 of U.S. Patent No. 8,654,524. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claims 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 21 of U.S. Patent No. 9,600,037. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claims 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No. 10,248,221. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 

Claims 1, 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,739,868. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Yasutake (US Patent 6,597,347).  
In re Claim 1, Yasutake discloses an electronic device having an exterior surface (See Figures 25a-25b), a first end, and a second end, the electronic device comprising: a housing that includes a unitary housing wall 2571, wherein the unitary housing wall forms the exterior surface and extends from the first end to the second end; one or more strain gauges 2574 enclosed in the housing and positioned adjacent an interior surface of the unitary housing wall 2571; and a controller 105 (col. 8 ll. 42-67) enclosed in the housing and communicatively coupled to the one or more strain gauges, wherein the controller is configured to interpret generated electrical signals from the one or more strain gauges as input to the electronic device and generate an output signal based on the input (delivered for example to display shown in Figure 28b).

In re Claim 3, Yasutake discloses wherein the exterior surface 2571 is unbroken between the first end to the second end.  
In re Claim 5, Yasutake discloses at least one output device (e.g. display as shown in Figures 28b, 28d, 28f) communicatively coupled to the controller to receive the output signal.  
In re Claim 7, Yasutake discloses wherein the at least one output device comprises a display (Figures 28b, 28d, 28f).  
In re Claim 8, Yasutake discloses wherein the at least one output device comprises a haptic 4actuator (See Figures 45a, 45b and associated description).  
In re Claim 9, Yasutake discloses wherein the at least one output device comprises a light source (display as shown in Figures 28b, 28d, 28f).   
In re Claim 10, Yasutake discloses wherein the unitary housing wall 2571 is a plastic housing wall.  Yasutake, col. 16 ll. 47-58.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 6, 13-15, 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasutake (US Patent 6,597,347) in view of Sowden et al. (US Publication 2004/0012572).
In re Claim 4, Yasutake discloses the limitations as noted above, as well as a portion of the exterior surface used for input to the one or more strain gauges 2574 is continuous and formed of the same material as another portion 2571 of the exterior surface.  Yasutake does not explicitly disclose wherein the another portion is not used for input. However, Sowden discloses one or more strain gauges 406-409 on an exterior surface 401 wherein portions of the exterior surface are not used for input.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have provided an exterior surface that is not used as a touch input, like that disclosed in Sowden, with the apparatus as otherwise disclosed in Yasutake so as to allow for a more esthetically pleasing housing.  
In re Claims 6, 15 and 19, Yasutake discloses the limitations as noted above, but does not explicitly disclose a speaker control.  However, Sowden discloses an output device comprising a speaker (See Sowden, Figure 5 and associated description) and wherein a controller is configured to change a volume of the speaker in response to the one or more strain gauges 501 detecting squeezing of the housing.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have provided a speaker control, like that disclosed in Sowden, with the apparatus as otherwise disclosed in Yasutake so as to allow for a convenient means for controlling the volume of a speaker. 

In re Claim 13, Yasutake discloses wherein the unitary housing wall 2571 has a uniform appearance in a first portion that overlaps the one or more sensors 2574.  Yasutake does not explicitly disclose a second portion that does not overlap the one or more sensors.  However, Sowden discloses a second portion (See Figure 4) of a unitary housing wall that does not overlap one or more sensors 406-409.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have provided an exterior surface that is not used as a touch input, like that disclosed in Sowden, with the apparatus as otherwise disclosed in Yasutake so as to allow for a more esthetically pleasing housing.  
In re Claim 14, Yasutake discloses an electronic device having an exterior surface (See Figure 25b), a first end, and a second end, the electronic device comprising: a housing that includes a housing wall 2571, wherein 5the housing wall forms the exterior surface and extends from the first end to the second end; a front surface normal; one or more strain gauges 2574 enclosed in the housing and positioned adjacent an interior surface of the housing wall, wherein the one or more strain gauges are configured to detect pressure input in a direction that is orthogonal to the surface normal; and a controller 105 (col. 8 ll. 42-67) enclosed in the housing and communicatively coupled to the one or more strain gauges, wherein the controller is configured to generate an output signal based on input from the one or more strain gauges (delivered for example to display shown in Figure 28b).  Yasutake does not explicitly disclose a display enclosed in the housing.  However, providing such is not new.  For example, Sowden discloses a display 400 enclosed in the housing.  It would have been obvious to a person having 
In re Claim 16, Yasutake discloses wherein the controller 105 is configured to provide the output signal to the display (Figure 28b).  
In re Claim 17, Yasutake discloses wherein the housing wall 2571 is a single housing wall (See Figures 25a, 25b) that extends continuously between the first end and the second end.
In re Claim 18, Yasutake discloses an electronic device having an exterior surface (See Figures 25a-25b), a first end, and a second end, the electronic device comprising: a housing configured to function as an integrated housing and input device, wherein the housing includes an end- to-end housing wall 2571 between the first and second ends that forms the exterior surface; at least one strain gauge 2574 that is formed within the housing adjacent to an interior surface of the housing wall, that is obscured by the housing wall (See Figures 25a, 25b showing regions obscured by wall 2571), and that is configured to sense pressure input on the housing; a processing unit that is formed within the housing (controller 105, col. 8 ll. 42-67), that is communicatively coupled to the at least one strain gauge 2574, and that is configured to interpret electrical signals generated by the at least one strain gauge; and at least one output device display shown in Figure 28b), that is communicatively coupled to the processing unit, and that is configured to provide an output in response to the at least one strain gauge 
In re Claim 20, Yasutake discloses wherein the at least one output device comprises a display (See Figure 28b) that is configured to provide the output in response to the at least one strain gauge 2574 generating the electrical signal. 
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasutake (US Patent 6,597,347) in view of  Knight et al. (US Patent 6,900,795).
In re Claim 11, Yasutake discloses the limitations as noted above, but does not explicitly disclose a metal housing wall.  However, Knight discloses a metal housing wall 24 (Figures 1 and associated description).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have provided a metal housing wall, like that disclosed in Knight, with the apparatus as otherwise disclosed in Yasutake so as to improve the structural integrity of the apparatus.  


Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasutake (US Patent 6,597,347) (Yasutake 347) in view of Yasutake (US Patent 5,483,261) (Yasutake 261). 
In re Claim 12, Yasutake 347 discloses the limitations as noted above, but does not explicitly disclose a glass housing wall.  However, Yasutake 261 discloses a glass housing wall (Figures 10 and 19 and associated description).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time before the claimed invention of this application to have provided a glass housing wall, like that disclosed in Yasutake 261, with the apparatus as otherwise disclosed in Yasutake 347 so as to allow for other types of sensors, such as IR sensors, to function through the housing wall. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841